361 So.2d 741 (1978)
E.C. JOHNSON, M.D., Petitioner,
v.
Herbert J. CRAWFORD, As Personal Representative of the Estate of Marcus Crawford, a Deceased Minor and Everglades Memorial Hospital, a Florida Corporation, Respondents.
No. 77-233.
District Court of Appeal of Florida, Fourth District.
April 10, 1978.
Larry Klein, West Palm Beach, and DeSantis, Cook, Meehan & Cohen, North Palm Beach, for petitioner.
Edward A. Perse of Horton, Perse & Ginsberg and Stanley M. Rosenblatt, Miami, for respondents.
CROSS, Judge.
We treat as a petition for a common law writ of certiorari an interlocutory appeal seeking review of an order terminating jurisdiction of a medical mediation panel.
Petitioner is one of two original defendants in a medical malpractice mediation proceeding. Petitioner, with consent of opposing counsel, delayed filing an answer beyond the twenty-day statutory limit provided in § 768.44(1)(c), Florida Statutes (Supp. 1977). The judicial referee, upon noting the fact of petitioner's late filing, entered an order dismissing petitioner from the mediation proceeding. Hence, this interlocutory appeal which we treat as a petition for a common law writ of certiorari.
This court recently had occasion to address this issue in Latorra v. Patrick, 359 So.2d 463 (Fla. 4th DCA 1978). In Latorra, we noted that the time period established by the provisions of § 768.44(1)(c), Florida Statutes, is jurisdictional as are other limitation periods established by § 768.44. See also Perkins v. Pare, 352 So.2d 65 (Fla. 4th DCA 1977).
Accordingly, the petition for certiorari is denied.
Certiorari denied.
ALDERMAN, C.J., and MOORE, J., concur.